Citation Nr: 1535209	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received for the issue of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1974 to August 1976, and from May 1977 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In January 2015, the Veteran withdrew his Board hearing request.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2014).

The Veteran specifically limited his May 2010 VA Form 9 to the issue listed above.  Accordingly, the other issues adjudicated in the January 2008, and February 2009 rating decisions are no longer in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied service connection for a sleep disorder, finding that the claim was not well grounded.  

2.  Evidence received since the March 1996 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for obstructive sleep apnea.

3.  The Veteran's obstructive sleep apnea manifested as a result of his active military service.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying entitlement to service connection for a sleep disorder is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the March 1996 rating decision, new and material evidence has been received, the claim for obstructive sleep apnea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2014).

3.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the Veteran was denied service connection in March 1996, private treatment records, VA medical records, VA examinations, and two private nexus opinions have been associated with the record.  This evidence is "new," as it was not previously submitted to agency decision makers.  Additionally, the January 2013 private opinion from J.E.S. M.D. is material, as it relates to an unestablished fact necessary to substantiate the claim, as it specifically addresses the nexus element of the Veteran's service and his current sleep apnea.  Accordingly, new and material evidence has been received and the claim for service connection for obstructive sleep apnea is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The Board will now adjudicate the claim on the merits.  38 U.S.C.A. § 5108 (West 2014).

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The December 2014 VA examiner, diagnosed the Veteran with obstructive sleep apnea, thus fulfilling the first element of service connection.  A review of the Veteran's service treatment records (STR) show that in May 1995 the Veteran's Report of Medical History shows that he had frequent trouble sleeping, and a medical professional determined that the Veteran had difficulty sleeping since Desert Storm.  Thus, the Veteran's STRs show relevant symptomatology in-service, which fulfills the second element for service connection.  

The Board notes that there is conflicting medical evidence on the issue of nexus.  The Veteran's VA medical records indicate sleep impairment from as early as November 1995.  The November 1995 epilepsy and narcolepsy VA examination stated that the Veteran had difficulty sleeping for approximately three to four years, and specifically complained of difficulty maintaining sleep, stating that he wakes up a dozen or so times a night.  The Veteran stated that he becomes tired during the day, which requires naps.  The Veteran's wife did not report an apneic episode, but noted snoring.  The examiner gave an impression of "disorders of maintaining sleep without evidence of narcolepsy.  The possibility of sleep apnea should be entertained."  The Veteran's VA medical records show that he complained of sleep impairment from 2004 onward.  

A positive opinion stating that "it is more likely than not that the [Veteran's] trouble with sleeping was misdiagnosed [and] he eventually ha[d] a diagnosis of sleep apnea based on a sleep study" was submitted in May 2009 from the South Texas Internal Medicine Associates, after a review of the Veteran's sleep apnea lab reports. 

In January 2013 J.E.S. M.D. submitted a private opinion which stated that he reviewed the Veteran's service records, including the 1995 record which referenced insomnia.  The physician stated that the Veteran should have received a sleep study in-service, and that the Veteran's "insomnia" was actually undiagnosed obstructive sleep apnea.  The physician noted the Veteran's well -established polysomnogram diagnosis of obstructive sleep apnea, and concluded that the Veteran's obstructive sleep apnea began during service.

The December 2014 VA examiner offered a negative nexus opinion regarding the etiology of the Veteran's obstructive sleep apnea and service.  The examiner opined that the in-service treatment note of difficulty sleeping does not equate to a diagnosis of obstructive sleep apnea in and of itself, stating that there are many factors as to why the Veteran had that complaint.  The VA examiner stated that the private opinion from J.E.S. M.D. which found that the Veteran was incorrectly diagnosed in service was speculative.  The VA examiner also stated that it was speculative of J.E.S. M.D. to determine that, had the Veteran underwent a sleep study in 1995 that the Veteran would have been diagnosed with obstructive sleep apnea.  The VA examiner also essentially argued that the Veteran did not have complaints or treatment for sleep apnea until 2007.  
  
The Board notes the VA opinion from December 2014 which stated that J.E.S. M.D. was speculating, and finding that the Veteran's sleep apnea was not related to his military service.  However, the opinions submitted by the Veteran's private physicians, are of a higher probative value-in particular, the J.E.S. M.D. opinion dated from January 2013.  In that opinion, the examiner determined that the Veteran's 1995 complaints of trouble sleeping for a few years, the notation made in 1995 of difficulty sleeping, along with the Veteran's sleep apnea study, culminated in a conclusion that the Veteran's sleep apnea was present and undiagnosed in-service.  

The December 2014 opinion did not explain why the determinations made by J.E.S. M.D. were speculative, and also did not recognize the Veteran's history of sleep apnea symptoms.  The December 2014 VA examiner essentially stated that the Veteran's complaints for sleep apnea began in 2007, with the filing of his claim.  However, this is clearly incorrect as the Veteran underwent a 1995 VA examination where his sleep apnea symptomatology was noted.  Also, the Veteran originally made a claim for service connection for a sleep disorder in September 1995, representing lay complaints for his condition.  As a result of this oversight by the examiner, and the failure to consider this pivotal information in the medical opinion provided, the Board assigns little probative value to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (explaining that opinions based on inaccurate facts are of little probative value).   

Thus, the private opinion from J.E.S. M.D. which explained the Veteran's in-service symptoms, 1995 complaints, with a review of the Veteran's current symptomatology, is of a much higher probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  Thus, service connection for obstructive sleep apnea is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened.

Service connection for obstructive sleep apnea is granted.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


